Exhibit 10.11

 

FORM OF STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of February 5, 2016,
by and between Great Plains Holdings, Inc., a Nevada corporation (the “Company”)
and ___________ (the “Purchaser”).

 

RECITALS

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, the Company
desires to sell and issue, and Purchaser desires to purchase ___________ shares
of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”).

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement, the
Company shall sell and issue to Purchaser at the Closing and deliver to
Purchaser, and Purchaser shall accept and purchase, the Common Stock.

 

2. Consideration. In consideration for the sale and issuance of the Common
Stock, Purchaser shall deliver to the Company an aggregate of $________ ($0.001
per share) (the “Purchase Price”).

 

3. Closing; Deliveries.

 

(a) The purchase and sale of the Common Stock shall be held on the date hereof
(the “Closing”).

 

(b) At the Closing, or promptly thereafter, the Company shall deliver to
Purchaser a certificate representing the Common Stock being purchased by
Purchaser at such Closing against payment of the Purchase Price therefor by
check payable to the Company, by wire transfer to a bank account designated by
the Company or by any combination of such methods.

 

4. Representations and Warranties of the Company. As an inducement to Purchaser
to enter into this Agreement and to consummate the transactions contemplated
herein, the Company represents and warrants to Purchaser as follows:

 

4.1 Authority. The Company has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with the terms hereof.

 

4.2 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.

 

4.3 Valid Issuance of Common Stock. The Common Stock, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Purchaser. Assuming the accuracy of the representations of the
Purchasers in Section 5 of this Agreement, the Common Stock will be issued in
compliance with all applicable federal and state securities laws.

 



 - 1 - 

 

 

4.4 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Company is a party or by which he is bound,
or to which the Common Stock are subject; or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute, or regulation, or that
of any other governmental body or authority, applicable to the Company or the
Common Stock.

 

4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Company of any of the transactions on its part
contemplated under this Agreement.

 

4.6 No General Solicitation or Advertising. Neither the Company or any of its
affiliates or any person acting on its or their behalf (i) has conducted or will
conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Common Stock, or
(ii) made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Common
Stock under the Securities Act of 1933, as amended (the “Securities Act”).

 

4.7 Capitalization. The authorized capital of the Company consists of: (i)
300,000,000 shares of Common Stock, of which 1,514,172 shares are issued and
outstanding, (ii) 10,000 shares of Series A preferred stock, par value $0.001
per share (the “Series A Stock”) of which 10,000 shares are issued and
outstanding; (iii) 10,000 shares of Series B preferred stock, par value $0.001
per share (the “Series B Stock”) of which 10,000 shares are issued and
outstanding; (iv) 3,500,000 shares of Series C preferred stock, par value $0.001
per share (the “Series C Stock”) of which no shares are outstanding and (v)
2,100,000 shares of Series D Preferred Stock (the “Series D Stock” and, together
with (the Series A Stock, the Series B Stock and the Series C Stock, the
“Preferred Stock”) of which 2,013,490 shares are issued and outstanding. The
issued and outstanding Common Stock and Preferred Stock has been duly
authorized, issued, fully paid and nonassessable, free and clear of all liens,
charges, pledges, security interests, encumbrances, right of first refusal,
preemptive right or other restriction. No person, firm or corporation has any
right, agreement, warrant or option, present or future, contingent or absolute,
or any right capable of becoming a right, agreement or option to require the
Company to issue any shares in its capital or to convert any securities of the
Company or of any other company into shares in the capital of the Company.

 

4.8 Assets. The Company has good and marketable title to all of its assets, and
such assets are free and clear of any financial encumbrances not disclosed in
the financial statements included in the SEC Reports defined below.

 

4.9 SEC Reports. The Company has filed all reports required to be filed by it
under the Securities Act and the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.

 



 - 2 - 

 

 

4.10 Registration/Anti-Dilution Rights. The Company is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any person with respect to any of its equity or debt securities; no person
has a right to purchase or acquire or receive any equity or debt security of the
Company, other than with respect to that certain Agreement and Plan of Merger,
by and between the Company, GPH Merger Sub, Inc., and Jerrick Ventures, Inc.
(“Jerrick”), dated as of February 2, 2016 (the “Merger Agreement”), and the
agreements referred to in the Merger Agreement.

 

4.11 Further Assistance. The Company agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.

 

4.12. Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which would result in the discovery of such default.

 

4.13 Tax Returns. The Company has timely filed all state, federal or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. In addition, all such tax returns are correct and complete in all
material respects. All taxes of the Company which are (i) shown as due on such
tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.

 

4.14. Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 

5 Representations and Warranties of Purchaser. As an inducement to the Company
to enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to the Company as follows:

 

5.1 Authority. Purchaser has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with the terms hereof.

 

5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.

 

5.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 



 - 3 - 

 

 

5.4 Potential Loss of Investment. Purchaser understands that an investment in
the Common Stock is a speculative investment which involves a high degree of
risk and the potential loss of his entire investment.

 

5.5 Receipt of Information. Purchaser has received all documents, records, books
and other information pertaining to his investment that has been requested by
the Purchaser, including without limitation, the Securities and Exchange
Commission (“SEC”) filings made by the Company.

 

5.6 No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 

5.7 Investment Experience. The Purchaser (either by itself or with its advisors)
is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of its business and financial experience to
protect its own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of its investment in the
Common Stock.

 

5.8 Investment Purposes. The Purchaser is acquiring the restricted Common Stock
for its own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part and no other person has a direct
or indirect beneficial interest in the amount of restricted Common Stock the
Purchaser is acquiring herein. Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Common Stock the Purchaser is acquiring.

 

5.9 Restricted Securities. The Purchaser understands that the Common Stock have
not been, and will not be, registered under the Securities Act, and are being
sold in reliance upon a specific exemption from the registration provisions of
the Securities Act which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Common Stock are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Purchaser must hold the Common Stock
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Common Stock. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Common Stock, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

5.10 No Public Market. The Purchaser understands that no public market now
exists for the Common Stock, and that the Company has made no assurances that a
public market will ever exist for the Common Stock.

 

5.11 Legends. The Purchaser understands that the Common Stock may bear one or
all of the following legends:

 

(a) “NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”

 



 - 4 - 

 

 

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Common Stock represented by the certificate so
legended.

 

5.12 Accredited Investor. The Purchaser (including each of its members, if
applicable) is an accredited investor as defined in Rule 501(a) of Regulation D
as promulgated under the Securities Act and shall submit to the Company such
further assurances of such status as may be reasonably requested by the Company.

 

6. Miscellaneous.

 

6.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

6.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

6.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Sumter County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
6.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.

 

6.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.

 

6.5 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 



 - 5 - 

 

 

6.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

6.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

6.9 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

6.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

6.11 Further Assurances. At the reasonable request of the other party and
without demanding further consideration from the other party, each party agrees
to execute and deliver to the other party such other documents and instruments,
and do and perform such other acts and things, as may be reasonably necessary
for effecting completely the consummation of the transfer of ownership in and to
the Common Stock as contemplated hereby, as well as the deposit of the Common
Stock with a broker-dealer.

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 

[Remainder of page intentionally left blank. Signatures appear on following
page.]

 



 - 6 - 

 

 

Great Plains Holdings, Inc.   Address:   4060 NE 95th Rd   Wildwood, FL 34785  

 

By:       Kent Campbell     Chief Executive Officer  

 

PURCHASER   Address:                      

 

 

[Signature Page to SPA]

 

- 7 -

 



